62 N.Y.2d 745 (1984)
The People of the State of New York, Respondent,
v.
Matthew Lemon, Appellant.
Court of Appeals of the State of New York.
Decided May 10, 1984.
Rose H. Sconiers, Joseph B. Mistrett and Michael C. Walsh for appellant.
Richard J. Arcara, District Attorney (John J. DeFranks of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*746MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's contention that his sentence is illegal may not be reviewed on this appeal because the point has not been properly preserved. The defendant does not urge that the court exceeded the statutory limits of discretion when it imposed the consecutive minimum terms of imprisonment (see, e.g., People v Fuller, 57 N.Y.2d 152, 156). The only contention is that the court misunderstood the effect the minimum sentences would have upon the defendant's ability to obtain release on parole, and presumably would have exercised its discretion in a more lenient manner had the error been dispelled. The defendant, however, did not bring this point to the court's attention at the time of the sentence, or by way of a motion for resentence, and thus no error of law has been preserved for our review (People v McGowen, 42 N.Y.2d 905).
We have considered defendant's other contentions and find them to be without merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.